DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, upon further review of the Applicant’s arguments, the Applicant specifically argued and/or stated that: “Furthermore, the identity and capability information of Abreu is said to be broadcast continuously by the base station over a control channel (see Abreu, column 3, lines 50-54). Therefore, a mobile device may receive this information when listening to a control channel while in the vicinity of the base station, but not "periodically" as now claimed.” (Emphasis Added).

In response the Examiner respectfully disagrees with the Applicant’s arguments because Abreu e.g. in col. 8, lines 30-35 discussed that the handset 120 will periodically scan for a suitable base station.  As used herein, a "suitable" base station is one with received signal strength greater than a predetermined threshold and an identity and system capability which are acceptable to the handset 120. (Emphasis Added).
Thus contrary to the Applicant’s arguments, Abreu explicitly teaches that the handset scans periodically i.e. to receive base station’s identity and/or capability information as discussed above. Therefore the Examiner believes that Abreu teaches the at least limitation in question.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 8-13, 18, and 19, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abreu et al. (US Patent No. 5754956) in view of Karaoguz et al. (US Publication No. 20060025149) and further in view of Heller et al. (US Publication No. 20120289234).

As to claims 1, 10, and 19, Abreu teaches a mobile communication device for controlling communication in a communication network (fig. 1, fig. 2, radiotelephone handset  for receiving a control channel from a plurality of base stations) comprising: a memory for storing a policy (fig. 2, #130, fig. 1, fig. 2, col. 5, lines 21-29, control information is written in the data buffer by the controller i.e. capability and access rights associated with each region, and col. 3, line 50 – col. 4, line 6), said policy comprising data representative of a plurality of base station identifiers (fig. 1, fig. 2, col. 5, lines 21-29, control information is written in the data buffer by the controller i.e. capability and access rights associated with each region, and col. 3, line 50 – col. 4, line 6) and, in association with each of said plurality of base station identifiers, one or more indications (fig. 1, fig. 2, col. 3, lines 50-54, each base station 102, 104, 106 continuously broadcasts a beacon or control channel signal. The control channel contains information defining base station system capability and identity information for each of the respective base stations) respectively indicative of whether a respective service is permitted or disallowed with the corresponding base station fig. 1, fig. 2, col. 4, lines 3-6 and col. 10, lines 20-26, the handset determines that the base station is acceptable or unacceptable based on the system capability information), wherein said policy is received periodically (col. 8, lines 30-35, handset scans for control information periodically, fig. 2, radiotelephone handset  for receiving a control channel from a plurality of base stations); 5an interface adapted to communicate between said mobile communication device and at least one base station in each of a plurality of geographic regions (fig. 1, fig. 2, radiotelephone handset  for receiving a control channel from a plurality of base stations, and col. 3, lines 24-36, each base station associated with each region), said at least one base station having an identifier that distinguishes said at least one base station from other base stations (fig. 1, fig. 2, col. 3, lines 50-54, each base station 102, 104, 106 continuously broadcasts a beacon or control channel signal. The control channel contains information defining base station system capability and identity information for each of the respective base stations); and, a microcomputer connected to said interface and adapted to maintain the policy (fig. 1, fig. 2, col. 5, lines 21-29, control information is written in the data buffer by the controller i.e. capability and access rights associated with each region, and col. 3, line 50 – col. 4, line 6); and said microcomputer adapted to determine whether a received base station identifier for said communication in any one of said regions is included in said data (fig. 1, fig. 2, col. 5, lines 21-29, control information is written in the data buffer by the controller i.e. capability and access rights associated with each region, and col. 3, line 50 – col. 4, line 6); said microcomputer adapted to permit said interface to communicate in accordance with said policy based on said received base station identifier and an associated one of said one or more indications (fig. 1, fig. 2, col. 3, lines 50-59, If the handset has access rights or acceptable based on identity, the handset is able to communicate with the base station, and col. 4, lines 3-6 and col. 10, lines 20-26, the handset also determines that the base station is acceptable or unacceptable based on the system capability information). However, Abreu fails to explicitly teach that the indicative service is a given communication type, of a plurality of communication types.
In an analogous field of endeavor, Karaoguz teaches that the indicative service is a given communication type, of a plurality of communication types (fig. 4, and pp0030, mobile access device display and/or discussed the messaging type allowed and/or prohibited from wireless network. For example, Multimedia messaging is prohibited, while Text messaging (SMS) is allowed). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Abreu with the teachings of Karaoguz to achieve the goal of efficiently and reliably increasing levels of mobile multimedia communication functionality and improving quality of service in a wireless communication network (Karaoguz, pp0006). However, the failed to explicitly teach that wherein said policy is received from a server.
In an analogous field of endeavor, Heller teaches that wherein said policy is received from a server (fig. 1, abs, pp0018, Handset receiving from the server via the first base station, the received information regarding the enhanced capability of a target base station or cellsites). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Abreu and Karaoguz with the teachings of Heller to achieve the goal of efficiently and reliably upgrading an existing base station by adding facilities to provide such enhanced signaling to a dual-mode handset can add significantly to the costs of setting up and operating the associated wireless subsystem (Heller, pp0004). 
15 As to claims 2 and 12, Abreu in view of Karaoguz and Heller teaches the limitations of the independent claims as discussed above. Abreu further teaches wherein said microcomputer is arranged to enable said interface to conduct communications comprising a plurality of different services (fig. 2, col. 5, lines 62-65, a telephone call or other communication may be established between the handset 120 and the respective base station).  
As to claims 3 and 13, Abreu in view of Karaoguz and Heller teaches the limitations of the independent claims as discussed above. Abreu further teaches wherein said services comprise any of voice, 20emails, internet browsing and/or text messaging (fig. 2, col. 5, lines 62-65, a telephone call or other communication may be established between the handset 120 and the respective base station).  
As to claims 8 and 18, Abreu in view of Karaoguz and Heller teaches the limitations of the independent claims as discussed above. Abreu further teaches wherein said communication occurs over at least one of Ethernet; USB; Firewire and RS-232 (fig. 1, col. 1 lines 19-21, base station interface with hardwired telephone system).
As to claim 9, Abreu in view of Karaoguz and Heller teaches the limitations of the independent claims as discussed above. Abreu further teaches a communication system comprising at least one mobile communication device of claim 1 and a server, wherein said server is configured to: decide said policy and transmit said policy to said at least one mobile communication device such that said server controls said communication (fig. 1, fig. 2, col. 5, lines 62-65, a telephone call or other communication may be established between the handset 120 and the respective base station, and col. 3, lines 50-54, each base station 102, 104, 106 continuously broadcasts a beacon or control channel signal. The control channel contains information defining base station system capability and identity information for each of the respective base stations).
As to claim 11, Abreu in view of Karaoguz and Heller teaches the limitations of the independent claims as discussed above. Abreu further teaches wherein said communicating step is conducted by an interface 25controlled by a microcomputer (fig. 1, fig. 2).

Claim 4, 5, 7, 14, 15, and 17, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abreu et al. (US Patent No. 5754956) in view of Karaoguz et al. (US Publication No. 20060025149) and further in view of Heller et al. (US Publication No. 20120289234) and Himmel et al. (US Publication No. 20030134626).

As to claims 4 and 14, Abreu in view of Karaoguz and Heller teaches the limitation of the independent claims as discussed above. However fails to explicitly teach wherein said microcomputer is arranged to maintain a policy comprising a first indication permitting one of said services in a specific region and a second indication disallowing another one of said services in said specific region. 
In an analogous field of endeavor, Himmel teaches wherein said microcomputer is arranged to maintain a policy comprising a first indication permitting one of said services in a specific region and a second indication disallowing another one of said services in said specific region (fig. 1, fig. 2, fig. 4, pp0026, in a cellular network geographical area, restricting or prohibiting incoming calls and allowing incoming text messages only). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Abreu, Karaoguz, and Heller with the teachings of Himmel to achieve the goal of efficiently and reliably providing communicating information without inconvenient of user in a communication system (Himmel, pp0005). 
As to claims 5 and 15, Abreu in view of Karaoguz and Heller teaches the limitation of the independent claims as discussed above. However fails to explicitly teach wherein said communication may occur in at least one of a plurality of formats, said formats having different susceptibility to interception region; and wherein said microcomputer is arranged to maintain a policy which disallows said communications in a region based on the said format region.  
But Himmel teaches wherein said communication may occur in at least one of a plurality of formats (fig. 1, fig. 2, fig. 4, pp0026, calls and text messaging), said formats having different susceptibility to interception region (fig. 1, fig. 2, fig. 4, pp0026, in a cellular network geographical area, restricting or prohibiting incoming calls and allowing incoming text messages only); and wherein said microcomputer is arranged to maintain a policy which disallows said communications in a region based on the said format region (fig. 1, fig. 2, fig. 4, pp0026, in a cellular network geographical area, restricting or prohibiting incoming calls and allowing incoming text messages only). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Abreu, Karaoguz, and Heller with the teachings of Himmel to achieve the goal of efficiently and reliably providing communicating information without inconvenient of user in a communication system (Himmel, pp0005).
As to claims 7 and 17, Abreu in view of Karaoguz and Heller teaches the limitation of the independent claims as discussed above. However fails to explicitly teach wherein said formats comprise one or more of CDMA, OFDM, AMPS, GSM, GPRS, Bluetooth(TM), infra-red and 802.11.  
But, Himmel teaches wherein said formats comprise one or more of CDMA, OFDM, AMPS, GSM, GPRS, Bluetooth(TM), infra-red and 802.11 (fig. 1, cellular network). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Abreu, Karaoguz, and Heller with the teachings of Himmel to achieve the goal of efficiently and reliably providing communicating information without inconvenient of user in a communication system (Himmel, pp0005).

Claim 6 and 16, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abreu et al. (US Patent No. 5754956) in view of Karaoguz et al. (US Publication No. 20060025149) and further in view of Heller et al. (US Publication No. 20120289234) and Hiraga (US Publication No. 20030093518).

As to claims 6 and 16, Abreu in view of Karaoguz and Heller teaches the limitation of the independent claims as discussed above. Abreu further teaches wherein said microcomputer is arranged to maintain a policy which disallows said communications in at least one of said regions (fig. 1, col. 10, lines 18-27, if handset has no access rights and/or capability to communicate with base station associated with a region, eliminated base station entry). However, fails to explicitly teach disallowing communication if a cost for conducting said communications exceeds a predefined threshold.  
In an analogous field of endeavor, Hiraga teaches disallowing communication if a cost for conducting said communications exceeds a predefined threshold (fig. 1, pp0046, If the incurred cost 6 exceeds the permitted cost 7, then even when an access request 8d or e-mail 8e is outputted from one of the clients 1a, 1b, …communications of those contents are inhibited). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Abreu, Karaoguz, and Heller with the teachings of Hiraga to achieve the goal of efficiently and reliably providing communication access to enhance business efficiency in a communication system (Hiraga, pp0011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645